
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1586
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Altmire submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  first week of August as National Family Business
		  Week.
	
	
		Whereas many of the Founding Fathers, including Benjamin
			 Franklin, Alexander Hamilton, and John Hancock were family businessmen;
		Whereas family enterprises create jobs and pass on the
			 entrepreneurial spirit from generation to generation;
		Whereas the Family Business Chamber of Commerce is a newly
			 launched national professional association committed to the common good of
			 family businesses;
		Whereas the goal of the Family Business Chamber of
			 Commerce is to support and promote family firms nationwide in providing
			 information, education, business services, and networking opportunities
			 designed to meet the unique needs of family businesses;
		Whereas the mission of the Family Business Chamber of
			 Commerce is to promote entrepreneurial excellence, economic advancement,
			 quality of life for families in business, and the retention and development of
			 new jobs in the United States; and
		Whereas the first week of August would be an appropriate
			 week to designate as National Family Business Week: Now,
			 therefore, be it
		
	
		That the House of Representatives supports
			 the designation of National Family Business Week.
		
